Opinion issued June 17, 2004













 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00667-CR
____________

BOOKER THOMAS BONNER, JR., Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the County Court at Law
Austin County, Texas
Trial Court Cause No. 02CR23017



 
MEMORANDUM  OPINION
               A jury found appellant, Booker Thomas Bonner, Jr., guilty of the offense
of criminal mischief on June 18, 2003.  Notice of appeal was filed on that date by
appellant’s counsel.  On December 4, 2003, we abated the appeal and remanded the
case to the trial court for a hearing because we had not received the clerk’s record, the
reporter’s record, or the trial court’s certification of the right to appeal.
               We order the appeal reinstated.
               On June 2, 2004, we received a clerk’s record in cause number 02CR23017
that includes documents from both the direct appeal and the subsequent denial of
habeas corpus relief.
  Regarding the direct appeal, the clerk’s record indicates that
the trial court granted appellant’s motion for new trial on July 25, 2003.  See Tex. R.
App. P. 21.9.  Accordingly, we dismiss as moot cause number 01-03-00667-CR, the
direct appeal of cause number 02CR23017.  See Martinez v. State, 826 S.W.2d 620,
620 (Tex. Crim. App. 1992); Hubbard v. State, 841 S.W.2d 33, 33 (Tex.
App.—Houston [14th Dist.] 1992, no pet.).
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).